DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Response to Arguments
Applicant’s arguments, see remarks pgs. 7-8, filed 07/13/2022, with respect to claims 1, 11 and 19 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 has been withdrawn in view of applicant’s arguments and claim amendments. 
Claim Objections 
Claims 1, 11 and 19 are objected to because of the following informalities: 
Claim 19 line 14 recites “overall delay”.  For clarity purposes, it is suggested to recite as “overall delay time”.  Similar objection applies to claims 1 and 11.
Appropriate action required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim 19 recites a processor of a communication device configured to “determine a plurality of transition times between an a plurality of initiation times  and a plurality of device active times for the plurality of main radios”… “determine a plurality of device delay times between the receipt time and each of the plurality of initiation times”… “initiate each of the plurality of main radios  at each of the plurality of initiation times”… “communicate with the communication node using the plurality of main radios”.  The specification discloses the communication device having one main radio, and a plurality of communication devices each having one main radio (see Fig. 4; [0038] “the STAs may communicate with the AP through their respective main radios”; [0061]).  The specification further discloses a communication device determines one transition time, one delay time, initiates one main radio and communicates with the one main radio (“The STA may then determine a transition time between an initiation time for the main radio and the STA active time for the particular STA”; [0039] “The STA may also determine a STA delay time from the receipt time to the initiation time”; [0039] “a main radio is initiated, or the wake up process of the main radio is to begin”; [0039] “the STAs may communicate with the AP through their respective main radios”; [0061]).  However, nowhere in the specification does it disclose one communication device determining transition times and delay times for other main radios that belong to other communication devices, as claimed.  Nowhere in the specification does it disclose said communication device initiating a plurality of main radios and communicating with the node using the plurality of main radios.  Accordingly, the limitations of: “determine a plurality of transition times between an a plurality of initiation times  and a plurality of device active times for the plurality of main radios”… “determine a plurality of device delay times between the receipt time and each of the plurality of initiation times”… “initiate each of the plurality of main radios  at each of the plurality of initiation times”… “communicate with the communication node using the plurality of main radios” are not supported by the specification.   Similar rejection applies to claims 1 and 11.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “the overall delay is greater than or equal to a maximum transition time of the plurality of transition times” and “such that a sum of a respective one of each of the plurality of device delay times and a respective one of each of the plurality of transition times is equal to the overall delay time”.  The overall delay is initially defined in the claim as being equal to a maximum transition time, however later in the claim the overall delay is defined as a sum of delay time and transition time, rendering the claim indefinite.   Similar rejection applies to claims 1 and 11.
	Claim 19 recites “the device active time”.  There is insufficient antecedent basis for this limitation in the claim, it is suggested to introduce “a device active time” earlier in the claim.  Similar rejection applies to claims 1 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476